5/24/2019

Find Jobs

Company name

Company Reviews Find Salaries

Inpax Shipping Solutions

INPAX
2.3

Snapshot

Why Join Us

88 reviews

88
Reviews

Find Resumes

1.3K

Salaries

1
Photos

 

Inpax Shipping Solutions Salaries in the United States

Salary estimated from 1,323 employees, users, and past and present job advertisements on
Indeed in the past 36 months. Last updated: April 26, 2019

Job Category

All Jobs

Popular Jobs

Owner Operator Driver
821 salaries reported

Truck Driver
281 salaries reported

Delivery Driver
17 salaries reported

Driver
6 salaries reported

Driving

Owner Operator Driver
821 salaries reported

Truck Driver
281 salaries reported

Delivery Driver
17 salaries reported

Driver
6 salaries reported

Route Driver
5 salaries reported

Other Popular Jobs

Location

United States

AVERAGE SALARY

$124,891 per year

$124,521 per year

$756 per week

$1 45 per day

AVERAGE SALARY

$124,891 per year

$1 24,521 per year

$756 per week

$1 45 per day

$752 per week

AUIPIAAr aaAL amy

https://Awww.indeed.com/cmp/Inpax-Shipping-Solutions/salaries

$60,000

$60,000

$1,200

$135

$60,000

$60,000

$1,200

$135

$1,200

SALARY DISTRIBUTION

$185,000

$185,000

$3,700

$155

SALARY DISTRIBUTION

$185,000

$185,000

$3,700

$155

$3,700

AL AY puntrun iia

Employers / Post Job

Case: 1:19-cv-01100-S Crom oesitogs pgs Ralgring S7iaipns Bay? Ibidged-PagelD #: 129

Upload your resume Sign in

Find Companies

Cer)

Get weekly updates, new jobs, and reviews

36

Jobs Q&A

Claimed Profile

Salary satisfaction

18%

Few people think they are paid fairly
at Inpax Shipping Solutions

Based on 92 ratings

Add your rating

Common benefits at Inpax
Shipping Solutions

Dental Insurance
Health Insurance
Life Insurance

Vision Insurance

Benefit information is collected from
job descriptions and reviews about
Inpax Shipping Solutions on
indeed.com.

Add your benefits

Questions about Inpax
Shipping Solutions

What is the work environment and
culture like at Inpax Shipping
Solutions?

12 people answered

What is the starting pay for a new
driver
9 people answered

1/2
5/24/2019

Dispatch Supervisor $32,809 per year

8 salaries reported $16,000

Min and max salaries are hidden
when we have fewer than 5 salaries

Dispatcher
4 salaries reported

$33,551 per year

Browse all Inpax Shipping Solutions salaries by category
Popular Inpax Shipping Solutions Jobs

Administrative Assistance
Driving
Logistic Support

How much does Inpax Shipping Solutions in the United States pay?

The average Inpax Shipping Solutions salary ranges from approximately $32,809 per year for Dispatch
Supervisor to $124,891 per year for Owner Operator Driver. The average Inpax Shipping Solutions daily
wage ranges from approximately $125 per day for Owner Operator Driver to $160 per day for Truck
Driver.

Salary information comes from 1,323 data points collected directly from employees, users, and past and
present job advertisements on Indeed in the past 36 months.

Please note that all salary figures are approximations based upon third party submissions to Indeed.
These figures are given to the Indeed users for the purpose of generalized comparison only. Minimum
wage may differ by jurisdiction and you should consult the employer for actual salary figures.

Inpax Shipping Solutions » Salaries

Company name

Jobs - Career Advice - Hiring Lab - Browse Jobs - Tools - Employer Events - About - Help Center

https://Awww.indeed.com/cmp/Inpax-Shipping-Solutions/salaries

$50,000

Case: 1:19-cv-01100-S Gop oesittogs bpgx Ralgring Sinipns Bay? Ididged. PagelD #: 130

SALARY VIS IKIBULIUN

How do you feel about the future of
Inpax Shipping Solutions?
7 people answered

Show more

What people say about
working at Inpax Shipping
Solutions

3.0

Inpax needs a lot of work still
a young company

A young company that needs
improvement fast the pay does not
match the work load but the
managers are cool people | just
need proper compensation for the
work load

Package Courier (Current
Employee)
Charlotte, NC - October 8, 2018

3.0
Flexible work schedule

Starting out the schedule is not very
consistent but they are
accommodating if you have another
job or another job. They train you
pretty thoroughly before they send
you out for a solo route. If you follow
directions perfectly the day will be
pretty ...

Driver (Current Employee)
Chicago, IL - November 17, 2016

Read more Inpax Shipping Solutions
reviews about Pay & Benefits

Find companies

© 2019 Indeed - Cookies, Privacy and Terms

2/2
